Citation Nr: 1812061	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of a laceration of the right third finger.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hand arthritis.

3.  Entitlement to service connection for cold urticaria (claimed as a skin condition), to include as secondary to service-connected asthma and/or allergic rhinitis, to include the medications used to treat those disabilities.

4.  Entitlement to service connection for pharyngitis, to include as secondary to service-connected asthma and/or allergic rhinitis, to include the medications used to treat those disabilities.

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected asthma, allergic rhinitis, coronary artery disease, binge eating disorder, and bipolar disorder, to include the medications used to treat those disabilities.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from 1990 to 1999, with several periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case was previously before the Board in December 2015.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In September 2017 written argument the Veteran's representative stated as follows: "Rating decision of December 8, 2016, adjusted the initial noncompensable disability evaluation rating for the appellant's allergic rhinitis to 10 percent.  By statement dated December 8, 2016, the appellant withdrew his appeal "...for sinusitis [sic] if my rhinitis [sic] is granted at 10%[]" and withdrew his request for a Board videoconference hearing; however, he did not specifically indicate that he was satisfied with the 10 percent rating or that he was withdrawing that issue from appeal."  This aspect of the Veteran's claim is referred to the AOJ for clarification.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to the Board's adjudication of this case.

Regarding the service connection claims, remand is required for adequate examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  In May 2016 VA obtained medical opinions that addressed the Veteran's claims of service connection for cold urticaria, pharyngitis, and sleep apnea.  The Board finds that the opinions obtained, to include the addendum opinions, are either confusing or incomplete (for example, the May 2016 VA examiner recommended that the Veteran's allergist should be consulted for an opinion).  Further, in August 2016 the Veteran was granted service connection for asthma, and in December 2017 the Veteran was granted service connection for coronary artery disease and a binge eating disorder, all of which (to include the medications used to treat the conditions) the Veteran has asserted have caused or aggravated his disabilities on appeal.  Finally, in April 2017 the Veteran submitted favorable opinions from his private physician, Dr. JB.  The Board notes, however, that Dr. B's opinions were essentially conclusory and contained little or no rationale.  Based on the foregoing, the Board finds that the Veteran should be scheduled for new VA examinations that address the entire record with full supporting rationale.

Regarding the increased evaluation claims, remand is required for current examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In an April 2017 statement, the Veteran asserted that recent VA treatment records dated in February 2017 and March 2017 indicated that his right hand and right finger conditions were worsening.  As the Veteran has essentially asserted that his right hand and finger conditions have worsened since his last VA hand and fingers examination in January 2016, and as it appears that the January 2016 VA examination was not compliant with recent case law, an additional examination is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 11, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative (if any).

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination regarding cold urticaria.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed skin disorder, to specifically include cold urticaria, had onset in, or is otherwise related, to the Veteran's military service, to specifically include amphibious training in Curacao during a period of active duty for training in 1996.

Second, the examiner must also opine as to whether it is at least as likely as not that any cold urticaria is caused or aggravated by the Veteran's service-connected allergic rhinitis or asthma, to include the medications used to treat those disabilities.

The examiner must consider and discuss the March 2017 opinion from Dr. B and all relevant medical articles submitted by the Veteran.

4.  After any additional records are associated with the claims file, schedule the Veteran a VA examination to determine the etiology of any pharyngitis.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that pharyngitis had onset in, or is otherwise related to, the Veteran's military service.

Second, the examiner must opine as to whether it is at least as likely as not that any pharyngitis is caused or aggravated by the Veteran's service-connected allergic rhinitis or asthma, to include the medications used to treat those disabilities.

The examiner must consider and discuss the March 2017 opinion from Dr. B and all relevant medical articles submitted by the Veteran.

5.  After any additional records are associated with the claims file, schedule the Veteran a VA examination to determine the etiology of any sleep disorder, to include sleep apnea.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed sleep disorder, to specifically include sleep apnea, had onset in, or is otherwise related to, the Veteran's military service.

Second, the examiner must opine as to whether it is at least as likely as not that sleep apnea is caused or aggravated by any of the Veteran's service-connected disabilities, including asthma, rhinitis, coronary artery disease, binge eating disorder, and bipolar disorder, to include the medications used to treat those disabilities.

The examiner must consider and discuss the March 2017 opinion from Dr. B and all relevant medical articles submitted by the Veteran.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right hand and right finger disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires and test the range of the right finger and right hand in active and passive motion.  If such testing is unable to be performed the examiner must provide an explanation.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



